          2:21-cv-02120-DCN              Date Filed 07/15/21     Entry Number 1-1     Page 1 of 4




                                                                                                         ELECTRONICALLY FILED - 2021 Feb 22 3:56 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000857
STATE OF SOUTH CAROLINA           )                        IN THE COURT OF COMMON PLEAS
                                  )
COUNTY OF CHARLESTON              )                        CIVIL ACTION NO.: 2021CP10
                                  )
MARIE ANNETTE LANE,               )
                                  )
              Plaintiff,          )
                                  )                                        SUMMONS
                 v.               )                                   (Jury Trial Requested)
                                  )
O'REILLY AUTOMOTIVE STORES, INC., )
STORE# 4631 AND TODD BITTNER, )
STORE #4631 MANAGER               )
                                  )
              Defendant.          )
________________________________________________________


TO THE DEFENDANT ABOVE-NAMED:
        YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy of

which is herewith served upon you, and to serve a copy of your answer to this complaint upon the

subscriber, at P.O. Box 457 Hampton, SC 29924, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the complaint, judgment by default will be

rendered against you for the relief demanded in the complaint.



                                                     PETERS, MURDAUGH, PARKER, ELTZROTH
                                                                 & DETRICK, P.A.


                                                      BY: ________s/ Mark D. Ball ____________
                                                                        Mark D. Ball
                                                                      S.C. Bar# 12894
                                                                        P.O. Box 457
                                                                     Hampton, SC 29924
                                                                       (803) 943-2111

                                                                ATTORNEYS FOR PLAINTIFF

February 22, 2021
Hampton, South Carolina
          2:21-cv-02120-DCN              Date Filed 07/15/21    Entry Number 1-1       Page 2 of 4




                                                                                                                 ELECTRONICALLY FILED - 2021 Feb 22 3:56 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000857
STATE OF SOUTH CAROLINA                       )            IN THE COURT OF COMMON PLEAS
                                              )
COUNTY OF CHARLESTON                          )            CIVIL ACTION NO.: 2021-CP-10-
                                              )
Marie Annette Lane,                           )
                                              )
                   Plaintiff,                 )
                                              )                         COMPLAINT
                      v.                      )                      (Jury Trial Requested)
                                              )
O'Reilly Automotive Stores, Inc., Store #4631 )
and Todd Bittner, Store #4631 Manager;        )
                                              )
                   Defendants.                )
________________________________________________________


The Plaintiff alleges:

         1.      The plaintiff is a citizen and resident of Colleton County, South Carolina.

         2.      The defendant, O’Reilly’s Automotive Stores, Inc. is a foreign corporation authorized to

do business in South Carolina. The defendant, Todd Bittner, was at all relevant times to this action, the

store manager of the O’Reilly’s Automotive Store located at 6161 Savannah Highway, Ravenel, South

Carolina; that as the store manager, Mr. Bittner was responsible for the operation of the store, insuring that

employees adhered to store policies and that the premises was kept in a safe condition; that Mr. Bittner is

upon information and belief a citizen and resident of the State of South Carolina.

         3.      That on or about February 27, 2018, Plaintiff was a customer at O’Reilly’s Auto Parts

#4631 located at 6161 Savannah Highway in Ravenel, South Carolina; that while having her wind shield

wipers replaced, a store employee under the direction of the manager was attempting to install the wiper

blades but could not reach the left side wiper; that the employee, known as “Jessie” ask the Plaintiff to

help her with the wiper; that as the Plaintiff walked around the front of her truck, she slipped in oil that

had accumulated on the ground and fell; that as the Plaintiff fell, she hit a “parking stop” causing her to

injury her back, hip, shoulder and knee as well as lose consciousness among other injuries; that as a direct

and proximate result of the fall, the Plaintiff sustained serious, severe and permanent injuries as set forth

below;
           2:21-cv-02120-DCN       Date Filed 07/15/21        Entry Number 1-1        Page 3 of 4




                                                                                                               ELECTRONICALLY FILED - 2021 Feb 22 3:56 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000857
       4.      That the Plaintiff's injuries were due to and proximately caused by the negligence of the

Defendants in the following particulars:

               (a)     In failing to keep and maintain the area of the premises as are
                       ordinarily used by customers in transacting business
                       in a reasonable safe condition;

               (b)     In failing to take reasonable precautions to avoid an Insafe
                       condition from existing at said store;

               (c)     In failing to warn customers of the dangerous condition then
                       and there existing;

               (d)     In failing to inspect said premises;

               (e)     In failing to remedy the condition as required by law;

               (f)     In failing to discover risks and to warn of or make safe existing
                       unreasonable risks;

               (g)     In failing to properly supervise and train employees on repairs and customer
                       involvement in repairs and services;

               (g)     In such other particulars that the evidence may establish.

       5.      By reason and in consequence of the aforementioned conduct of the Defendants, the

Plaintiff, Marie Lane, sustained serious, severe and permanent injuries to several parts of her body; that

the injuries were of such a nature as to require her to spend money for doctor’s care and other medical

necessities; that the Plaintiff has suffered and will continue to suffer great pain, humiliation and mental

anguish.

       WHEREFORE, Plaintiff prays for judgment against the defendant for actual damages, together

with punitive damages in an appropriate amount, for the costs of this action, and for such other and further

relief as the Court may deem just and proper.




SCCA 401 (5/02)                                      2
       2:21-cv-02120-DCN   Date Filed 07/15/21   Entry Number 1-1    Page 4 of 4




                                                                                   ELECTRONICALLY FILED - 2021 Feb 22 3:56 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000857
                                    PETERS, MURDAUGH, PARKER, ELTZROTH
                                                & DETRICK, P.A.


                                    BY:_______s/ Mark D. Ball _____________
                                                   Mark D. Ball
                                                  S.C. Bar# 12894
                                                   P.O. Box 457
                                                Hampton, SC 29924
                                                    (803) 943-2111

                                             ATTORNEYS FOR PLAINTIFF



February 22, 2021




SCCA 401 (5/02)                          3
